Citation Nr: 0712283	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the veteran's claim of 
entitlement to service connection for PTSD.  A prior Board 
decision dated November 2003 was vacated and remanded by an 
August 2005 United States Court of Appeals for Veterans 
Claims (Court) decision.  This issue was remanded by the 
Board for further development in March 2006, and now returns 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In April 2007, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2006).


REMAND

This case was remanded in March 2006, for a further attempt 
to be made to verify the existence of any of the veteran's 
claimed stressors.  At that time, the veteran listed numerous 
events and situations that he felt caused him stress, and 
therefore PTSD.  These reported stressors included having to 
hide in tombs during typhoons, being unable to attend his 
brother's or grandmother's funeral due to being stationed in 
Okinawa, having to be on guard duty without ammunition, being 
in a racially segregated Army, and being infected with 
syphilis while in service.

The veteran's reported stressors were sent to the U.S. Army 
and Joint Services Records Research Center (JSRRC) for 
verification; the JSRRC indicated that it was unable to 
research any of these reported stressors for verification.
 
However, the Board notes that the veteran's service medical 
records clearly indicate that he was hospitalized from March 
to April 1948 in service, for treatment of syphilis.  There 
is also evidence that the veteran served in Okinawa at a time 
when there was typhoon activity.  The veteran has reported 
that contracting syphilis and being in a typhoon were 
incidents that caused his PTSD, and there is corroborative 
evidence that these incidents took place.

Furthermore, the veteran has, from a VA psychiatric 
examination dated February 2001, a diagnosis of probable 
prolonged PTSD.  There are several other private records of 
evidence which also appear to indicate that the veteran has a 
diagnosis of PTSD.  As the veteran therefore appears to have 
previously been diagnosed with PTSD, and as the veteran has 
claimed stressors that have been corroborated, the veteran 
should be provided with a VA examination to determine whether 
the veteran has PTSD based on his claimed stressors.

Accordingly, the case is REMANDED for the following action:

1. A VA examination should be performed by 
a psychiatrist in order to determine the 
etiology, nature and severity of the 
veteran's PTSD.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted, 
including complete psychological 
examinations.  The RO is to inform the 
examiner only stressors which have been 
corroborated, specifically, the veteran's 
diagnosis of syphilis in service and 
having experienced a typhoon in Okinawa, 
may be used as a basis for a diagnosis of 
PTSD.  If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, the 
examiner should specify whether the 
stressor found to be established by the 
record was sufficient to produce the post-
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and the inservice stressor.  
A complete rationale of any opinion 
expressed should be included in the 
examination report.

2. Thereafter, the RO should re- 
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the veteran 
should be furnished a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

